                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:19-CV-00124-KDB-DSC

       REGGIE REDMON,

              Plaintiff,

              v.                                               ORDER

       FLEXSOL PACKAGING
       CORPORATION,

              Defendant.



       THIS MATTER is before the Court on Defendant’s Second Partial Motion to Dismiss

(Doc. No. 13) and the Magistrate Judge’s Memorandum and Recommendation (“M&R”) (Doc.

No. 18), recommending that the Court deny the motion. The parties have not filed an objection to

the M&R, and the time for doing so has expired. Fed. R. Civ. P. 72(b)(2).

                                    I.      BACKGROUND

        No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).

                              II.        STANDARD OF REVIEW

        A district court may designate a magistrate judge to “submit to a judge of the court

 proposed findings of fact and recommendations for the disposition” of dispositive pretrial

 matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the


                                                    1
magistrate judge's proposed findings and recommendations, and the court “shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation” and need not give any explanation for adopting the M&R.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983). Also, the Court does not perform a de novo review where a

party makes only “general and conclusory objections that do not direct the court to a specific

error in the magistrate's proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982). After reviewing the record, the court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                      III.    DISCUSSION

       Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

finds that it should adopt the findings and recommendations set forth in the M&R as its own

and that the Motion to Dismiss should be denied.




                                                     2
                            IV.    CONCLUSION

IT IS, THEREFORE, ORDERED that:

1. The Magistrate Judge’s M&R, (Doc. No. 18), is ADOPTED;
2. Defendant’s Second Partial Motion to Dismiss (Doc. No. 13) is DENIED; and
3. This case shall proceed to discovery and further proceedings on the merits of
   Plaintiff’s claims in the absence of a voluntary resolution of the dispute among the
   parties.



SO ORDERED ADJUDGED AND DECREED.




                                       Signed: March 13, 2020




                                           3
